Title: From Thomas Jefferson to Robert Lewis, Jr., 5 October 1791
From: Jefferson, Thomas
To: Lewis, Robert, Jr.



Sir
Monticello Oct. 5. 1791.

My principal object with respect to Elkhill being to sell it, I do not propose to subject it to any lease which might disappoint me of a purchaser. If you think proper to continue the occupation as lessee at will as you have heretofore done and on the same terms, I consent to it. But I shall expect the rent of the year to be paid with the produce of the year, and think it but fair to observe to you that after a reasonable time for selling your crop, I shall not fail to exact the rent. Four years occupation already and not a shilling paid have proved to me the necessity of the disagreeable means I have been forced into of demanding my rent by a suit. Mr. Pope is instructed to do this, and you will be pleased to settle with him for the past. Colo. N. Lewis tells me he will pay me for you the sum of £22–9– 11½ which therefore I am willing to take in his hands. He allows no interest on it.—I am Sir your humble servt,

Th: Jefferson

